Per Curiam.
This is an appeal from a judgment and sentence for burglary in the second degree. The case is now before the court on appellant counsel’s motion to withdraw, and respondent’s motion to dismiss the cause on the ground, among others, that the appeal is frivolous. Argument on these motions was heard on January 19, 1968.
After the appellant filed a timely notice of appeal, the trial court pursuant to ROA 46(c) (2) (i) entered an order finding the appellant to be an indigent, authorizing the appeal to be perfected at public expense and appointing counsel to represent the appellant. A transcript and statement of facts have been prepared at public expense and filed in this court.
On January 3, 1968, appellant’s counsel filed a brief reviewing the case and setting forth the only two assign*146ments of error which might arguably support an appeal, and at the same time filed a motion to withdraw in accordance with the rule announced in Anders v. California, 386 U.S. 738, 18 L. Ed. 2d 493, 87 Sup. Ct. 1396 (1967), deeming the appeal to be without merit. It appears from the record that copies of appellant’s brief and his counsel’s motion for withdrawal were mailed to appellant on December 29, 1967.
A full examination of the proceeding discloses that the assignments of error cannot be supported by the record, and the court finds the appeal patently frivolous. The motion of appellant’s counsel to withdraw, and of respondent’s motion to dismiss the appeal on the grounds of frivolity are, therefore, granted.
It is so ordered.